Citation Nr: 1757291	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-04 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for constant chest pain.

2.  Entitlement to service connection for left lower extremity disability.

3.  Entitlement to service connection for right lower extremity disability.

4.  Entitlement to service connection for varicose veins.

5. Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for traumatic brain injury (TBI).

7. Entitlement to service connection for a sleep disorder, to include sleep apnea.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.
10.  Entitlement to service connection for a respiratory disability.

11.  Entitlement to service connection for hypertension.

12.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a nervous disorder (hereinafter an acquired psychiatric disorder), to include bipolar disorder, and if so, whether service connection is warranted.

13.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for thyroid disease, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for constant chest pain, left lower extremity, right lower extremity, varicose veins, migraine headaches, TBI, a sleep disorder, hearing loss, tinnitus, a respiratory disability, hypertension, an acquired psychiatric disorder, and a thyroid disability are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  An August 1990 rating decision denied the claim of entitlement to service connection for a thyroid disability, no new and material evidence was received within one year of the decision, and the decision was not appealed.

2.  The evidence added to the record after the expiration of the appeal period following the August 1990 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a thyroid disability.

3.  An August 1990 rating decision denied the claim of entitlement to service connection for bipolar disorder, and the denial was continued in a December 1991; the Veteran did not appeal either decision, and no new and material evidence was received within one year of the December 1991 decision.

4.  The evidence added to the record after the expiration of the appeal period following the December 1991 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.





CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a thyroid disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As the Board's decision herein to reopen the claim of entitlement to service connection for an acquired psychiatric disorder and a thyroid disability is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012) and the implementing regulations with regard to those claims.

IV. New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The appellant is seeking to reopen a previously denied claim seeking service connection for an acquired psychiatric disorder, to include bipolar disorder, and a thyroid disability.  Both claims were originally denied in an August 1990 rating decision.  The thyroid claim was denied on the basis that the evidence did not present a current disability for which service connection could be considered.   The acquired psychiatric disorder claim was denied on the basis that the evidence did not establish a relationship to service.  

New and material evidence in the form of VA treatment notes relevant to the acquired psychiatric disorder claim were received within a year of the August 1990 denial, and that claim was again denied in a December 1991 rating decision.  The Veteran did not appeal this decision, and no new and material evidence was received within one year of the denial in December 1991.  Therefore, the decisions became final.   

In May 2012, the Veteran submitted a claim to reopen the previously denied claims.  
In the associated statement, the Veteran provided lay evidence regarding his mental health symptoms manifesting in service and continuing to the present.  In addition, in March 2017, a June 2016 treatment note was received that noted a diagnosis of hypothyroidism.  This evidence is new in that it was not of record at the time of the prior final denials, and it is material in that it goes to previously unestablished facts necessary to prove the claims, namely a relationship between the Veteran's acquired psychiatric disorder and military service and a current thyroid disability.
 
Therefore, new and material evidence sufficient to warrant reopening of the claims of entitlement to service connection for an acquired psychiatric disorder and a thyroid disorder has been received.  Accordingly, reopening of the claims of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and a thyroid disorder, is in order.  

.  
ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is granted.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a thyroid disorder is granted.



REMAND

Regrettably, the Board determines that a remand is necessary to allow for further development of the claims.  

First, the December 2015 statement of the case (SOC) lists VA treatment records from the Guyama and San Juan VA Medical Centers, dated from January 27, 2011 to December 2, 2015 as evidence reviewed in connection with the adjudication of the claims.  However, the record before the Board does not contain these records.  Therefore, the Board determines that a remand is necessary so that the records can be added to the claims file, as well as any additional VA treatment notes dated from January 2011 to the present.  

In addition, the Board finds that additional VA examinations and opinions should be obtained.  First, with regard to the Veteran's hearing loss, the Veteran was afforded a VA examination in December 2012, at which the VA examiner diagnosed sensorineural hearing loss in both ears.  However, the Veteran did not exhibit a hearing loss disability as defined by VA regulations.  See 38 C.F.R. 
§ 3.385 (2017).  Nevertheless, as more than five years have passed, another VA audiological examination is warranted.  

Moreover, with regard to any loss of hearing acuity present, the examiner provided a negative opinion with regard to its relationship to service on the basis that the Veteran's enlistment and separation examinations showed normal hearing.  This rationale is insufficient.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Board remands the Veteran's hearing loss and tinnitus claims, so that another VA audiological examination may be scheduled.  

As for the Veteran's right and left lower extremity claims, service treatment records reveal a right leg injury in November 1973 and a left knee bruise in September 1973.  Bilateral knee x-rays dated in May 2015 reveal right and left knee osteoarthritis.  In light of these facts, the Board determines that a VA examination should be scheduled to assess the current nature and etiology of any disability of the left right and left lower extremities.

In addition, the Board determines that a VA examination to assess the nature and etiology of the Veteran's acquired psychiatric disorder is warranted.  The last VA examination was performed in July 1990, but no nexus opinion was provided.  Therefore, the examination is inadequate, and another VA mental health examination should be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment notes dated from January 2011 to the present.

2.  Then, the Veteran should be afforded the appropriate examination to determine the nature and etiology of any hearing loss disability and tinnitus present during the period of the claims. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any hearing loss disability and tinnitus present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to in-service activities and events described in the Veteran's written and oral statements. 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided. If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all right and left knee and/or lower extremity disabilities present during the period of the claims. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each right and left knee and/or lower extremity disabilities present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to any in-service activities described in the Veteran's written or oral statements.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran should be afforded an examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service. 

The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder was caused or aggravated beyond normal progression by one or more of the Veteran's service-connected  disabilities.

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided. If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMO should also undertake any other development it determines to be warranted, to include scheduling any additional VA examinations deemed necessary.
 
6.  Then, the RO or the AMO should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran, and he should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


